Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

The application has been amended as follows: 
The Title has been changed as follows:
METHOD FOR TREATING GLIOBLASTOMA OR GLIOMA WITH ANTIBODY CONSTRUCTS FOR EGFRVIII AND CD3

Election/Restrictions
Linking claim 15 is allowable. The restriction requirement for Groups I-X, as set forth in the Office action mailed on 2/25/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups I-X is withdrawn. 
In view of the above noted withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Applicant noted in the response filed 4/23/21 that claim 17 has part (xi), which should have been included as a separate group. However, (xi) of claim 17 is the variable heavy and light 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claims are free of the prior art. The prior art, while teaching the instantly claimed CD3-binding component an EGFRVIII- and CD3-binding bispecific antibody or polypeptide comprising a first and second binding domain (see, e.g., WO 2008/119567 A2, cited in the IDS filed 1/24/20), does not teach the EGFRVIII-binding domain as claimed which has the heavy and light chain variable regions of SEQ ID NO:157 and 158, respectively, which are comprised by the polypeptides having SEQ ID NO:159 and 160. The antibody with these EGFRVIII-binding variable regions is called EvIII-1 (see instant Table 4).  WO 2013/075048 A1 (cited in the IDS filed 12/18/20) and WO 2008/119567 A2 are representative of the closest prior art and teach an EGFRVIII-binding antibody (e.g., SEQ ID NO: 592 in both WO patents), which has the same variable heavy and light chain sequence as the EvIII-2 antibody disclosed in the instant specification but not antibody EvIII-1. 
It is noted that US 2017/0349668 (cited in the IDS filed 1/24/20) shares the same inventors and is a national stage application of PCT/IB2015/055815 (WO 2016/016859, cited in the IDS filed 12/18/20), which claims priority to US provisional application 62/031,784, filed exactly one year prior to that of the instant invention (7/31/14), and as such is not available as prior art.  The claimed subject matter of this other application is different and, therefore, no rejection under Double Patenting is appropriate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        June 17, 2021